Citation Nr: 0512189	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  99-06 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a facial scar.  

2.	Entitlement to service connection for a facial scar.  

3.	Entitlement to service connection for a deviated nasal 
septum.  

4.	Entitlement to service connection for rhinitis.  

5.	The propriety of an initial noncompensable rating for 
the residuals of a fracture of the parietal bone.  

6.	Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action by the 
RO in New York, New York, that denied service connection for 
tinnitus, a deviated nasal septum, and chronic rhinitis and 
also found that new and material evidence has not been 
submitted to reopen a claim for service connection for a 
facial scar that had been previously denied in an unappealed 
rating action of October 1957.

In the October 1957 rating action the RO denied service 
connection for the residuals of a head injury.  The September 
1998 rating decision characterized one issue as entitlement 
to an increased rating for a fracture of the parietal bone.  
This rating purported to continue a noncompensable rating for 
this disability that had been in effect since May 6, 1957.  
The claims folder contains no rating decision prior to 
September 1998, that lists the veteran's fracture of the 
parietal bone as a service connected disability.  Since this 
is the case, the Board construes the rating action of 
September 1998 as having promulgated an initial grant of 
service connection for this disability.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  Since the September 
1998 rating action constitutes an original grant of service 
connection effective from May 6, 1957, consideration must be 
given will be given as to whether an initial compensable 
rating for his service-connected parietal fracture  was 
warranted for any period of time during the period subsequent 
to that date.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran subsequently moved to Maryland and his case was 
transferred to the RO in Baltimore Maryland.  In a December 
2004 rating action the RO granted service connection for 
tinnitus, which was assigned a 10 percent rating from March 
3, 1998.  The veteran was scheduled for a hearing before a 
decision review officer at the RO in March 2005, but the 
veteran failed to report for this hearing.  

In April 2005 the Board granted the veteran's motion to have 
this case advanced on the docket.  The case is now before the 
Board for appellate consideration.  

The issue regarding the propriety of a noncompensable rating 
for residuals of a fracture of the parietal bone is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a facial 
scar was previously denied by the RO in an unappealed rating 
decision of October 1957.  

2.  The evidence received since the October 1957 rating 
decision denying service connection for facial scar is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

3.  The veteran has a scar on his right forehead as a result 
of an in-service head injury.  

4.  The evidence does not demonstrate that the veteran has 
current rhinitis.  

5.  The evidence does not clinically demonstrate that the 
veteran has a current deviated nasal septum  

6.  The veteran has level XI hearing in the right ear and 
level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the unappealed 
rating decision of October 1957 that denied service 
connection for a facial scar is new and material; and the 
veteran's claim for service connection for this disorder is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

2.  A scar on the right forehead was incurred during service.  
38 U.S.C.A. § 1110 (West 2002).  

3.  Rhinitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110.    

4.  A deviated nasal septum was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral defective hearing have not been met.   
38 U.S.C.A. § 1155 (West 2002):  38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), became law.  
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2004).  To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In regard to the veteran's claim for service connection for 
facial scarring, it is noted that the Court has concluded 
that the VCAA was not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in regard to this issue, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  

In regard to the other claims now before the Board on appeal 
it is noted that in Pelegrini v. Principi, 18 Vet. App. 112, 
120-1 (2004), the majority held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In a undated letter, the New York, New York RO informed the 
veteran of the evidence needed to substantiate his claims, of 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  This letter in 
conjunction with the statement of the case and the 
supplemental statement of the case advised him of the 
evidence needed to substantiate these claims. In addition, 
this notice letter informed him that he was to inform the VA 
of the name of all persons who had relevant evidence in their 
possession.  This letter indicated to the veteran the need to 
provide any evidence in his possession.

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was remand so that the notice 
could be provided.  Id., at 120, 122-4.  The Court went on to 
say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id., at 120.  
It was sufficient for the Board to ensure that the notice was 
ultimately given.  Id at 124.  The Court has recently 
restated this holding.  Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App.  April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002). The evidence of a link between current 
disability and service must be competent. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The veteran was afforded 
recent VA examinations and the examiners provided sufficient 
clinical information to resolve the medical questions 
pertinent to the current claims.  

Because VA has complied with the notice requirements of the 
VCAA, and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claims for service 
connection for a deviated nasal septum and rhinitis, as well 
as his claim for an increased rating for bilateral defective 
hearing.  U.S.C.A. § 5103A(a)(2).


I.	Service Connection for Facial Scarring.  

The evidence that was of record when the RO denied service 
connection for residuals of a facial injury in October 1957 
may be briefly summarized.  The service medical records 
reveal that the veteran was hospitalized in December 1945 for 
the treatment of injuries that included contusions to the 
face and a laceration to the right forehead.  On a June 1957 
examination a history of an in-service head injury was noted, 
but there was no findings regarding any facial scarring.  

The evidence associated with the claims folder subsequent to 
the October 1957 rating action that denied service connection 
for residuals of a facial injury includes a report of an 
April 1998 VA examination that noted a 3.5 inch scar on the 
right side of the forehead said to be due to boxing.  The 
scar was not tender or adherent.  The texture was normal and 
there was no ulceration, depression, or keloid formation.  It 
was said to be mildly disfiguring.  

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed. 38 U.S.C.A. § 
5108.

"New and material" evidence, for claims to reopen filed prior 
to August 29, 2001, is defined as evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim. 38 C.F.R. § 3.156(a) (2001)  The 
veteran's claim to reopen was filed prior to August 29, 2001.   

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

The finding of a 3.5 inch scar on the veteran's right 
forehead on an April 1998 VA examination clearly constitutes 
new evidence since such a finding was not of record at the 
time of the October 1957 rating board action that denied 
service connection for facial injuries.  The finding of a 
right forehead scar in April 1998, constituted the initial 
post-service evidence of a current disability.  This finding 
is not cumulative of evidence which was in the claims folder 
at the time off that rating decision.  It also constitutes 
material evidence because it is relevant to the issue of 
service connection for facial scarring.  It is apparent that 
this evidence of a forehead scar must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for facial scarring.  Since new and 
material evidence has been submitted, the veteran's claim for 
service connection for facial scarring is reopened and must 
be addressed on its merits in light of all the evidence, both 
old and new.  

In considering all the pertinent evidence of record, 
moreover, the Board finds that service connection for a scar 
on the right forehead is warranted.  The service medical 
records clearly indicate a laceration injury in the same area 
of the veteran's face as the current scar.  The veteran has 
asserted that this scar is a residual of his in-service 
trauma to the area in December 1945.   While the April 1998 
examination report contains a reference to a boxing injury 
being responsible for this scar, there is no reported history 
that the veteran ever engaged in boxing, and the examiner did 
not document such a history in the examination report.  The 
only reported head trauma was that incurred during service.  
The Board finds the evidence on this point to be at least in 
equipoise.  Since that is the case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
believes that service connection for a scar on the right 
forehead is warranted 


II.	Service Connection for Rhinitis and a Deviated 
Nasal Septum.  

The veteran's service medical records contain no findings or 
diagnoses indicative of rhinitis or a deviated nasal septum.  
During treatment in April 1946 for hearing loss, it was noted 
that the veteran's septum was in normal position.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Review of the post service medical records reveal no findings 
of deviated nasal septum or rhinitis.  On a VA examination in 
April 1998 the veteran was noted to deny any symptoms related 
to his nose, sinuses, larynx, or pharynx.  On physical 
examination there were no nasal obstructions, or evidence of 
sinusitis.  

Neither the veteran's service medical records nor the post 
service clinical record contain any findings indicative of a 
deviated nasal septum or of rhinitis.  A VA examination 
conducted in April 1998 reported no history or complaints 
indicative of either of these disabilities and a physical 
evaluation was normal.  Since there is no clinical or 
competent lay evidence, of the existence of either a deviated 
nasal septum or rhinitis, service connection for these 
disabilities is clearly not warranted.  



III.	Increased Rating For Defective Hearing.  

Service medical records reveal that bilateral defective 
hearing was noted following a head trauma sustained as a 
result of a vehicle accident in December 1945.  In a rating 
action of December 1945 service connection was granted for 
bilateral defective hearing, which was assigned a 10 percent 
rating from November 16, 1946.  

VA audiometric testing performed in April 1998 revealed that 
pure tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	100+	100+	100+	100+	100+
Left	 	35	20	20	35	28

The veteran's speech discrimination score on the Maryland CNC 
word list was 0 percent in the right ear and 94 percent in 
the left ear. The examiner noted that the veteran had a 
profound sensorineural hearing loss on the right and a mild 
sensorineural hearing loss on the left.  

VA audiometric testing performed in August 2004 revealed that 
pure tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	105	105	105	105	105
Left	 	40	30	30	50	38

The veteran's speech discrimination score on the Maryland CNC 
word list was 0 percent in the right ear and 94 percent in 
the left ear.  The examiner noted that the veteran had no 
usable hearing in the right ear at 500-4000 Hertz and a mild 
to moderate sensorineural hearing loss in the left ear at 
500-4000 Hertz.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999. See 64 Fed. Reg. 25202 
(1999) (codified at 38 C.F.R. §§ 4.85-87 (2004).  As the 
veteran's claim was pending when the regulations changed, the 
Board must consider the applicability of the old law during 
the entire appeal period, and the new law as of its effective 
date.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 3-2000.

Under either the old or new rating criteria, the basic method 
of rating bilateral hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a pure tone audiometry test of pure tone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average pure tone threshold obtained by dividing these 
thresholds by four. Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average. Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

Under the new rating criteria, there is an alternative method 
of rating hearing loss in defined instances of exceptional 
patterns of hearing loss.  In such exceptional cases, the 
Roman numeral designation for hearing loss of an ear may be 
based only on pure tone threshold average, using Table VIa. 
38 C.F.R. §§ 4.85(c), 4.86.  In such cases, the Roman numeral 
designation for hearing impairment for an ear can be 
determined from either Table VI or Table VIa, whichever 
results in the higher Roman numeral, when the pure tone 
threshold at each of the four specified frequencies is 55 
decibels or more.  Each ear will be evaluated separately. 38 
C.F.R. § 4.86(a).  

Under both the old and new criteria for hearing loss, the 
veteran has level XI hearing loss in the right ear and level 
I hearing loss in his left ear.  Hearing loss of this extent 
warrants no more than the 10 percent rating currently 
assigned for the veteran's bilateral defective hearing.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for facial scarring is reopened.  

Entitlement to service connection for facial scarring is 
granted.  

Entitlement to service connection for rhinitis is denied.  

Entitlement to service connection for a deviated nasal septum 
is denied.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing is denied.  


REMAND

The veteran's service medical records show that he sustained 
a head injury as a result of a December 1945 vehicle 
accident.  During treatment for these injuries an X-ray 
reveled a linear fracture of the left parietal bone that 
extended into the left temporal bone.  

In this regard the Board notes that the veteran has reported 
treatment at the VA Medical Centers in Baltimore Maryland; 
and Albany, Manhattan, and the Bronx, New York.  The current 
record includes only a few hospital summaries documenting 
treatment at the Bronx facility for a disorder not now at 
issue, and outpatient treatment records documenting treatment 
at the Albany facility during 1997 and 1998 for disorders not 
now at issue.  The Board notes that this is significant 
because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). VA is required to obtain these records. See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2004). 

The Board also notes that during a VA examination of the 
veteran's skull in August 2004, the veteran was noted to 
complain of headaches.  It was stated that the veteran was to 
be afforded a neurology consultation to determine the 
relationship between these headaches and the service 
connected skull fracture.  During the neurology examination 
conducted a few days thereafter, the examiner noted the 
veteran's headache complaints, but did not express an opinion 
regarding their etiology.  Such an opinion should be obtained 
prior to further appellate consideration of the issue of the 
propriety of the noncompensable initial rating for the 
veteran's service connected skull fracture.  38 U.S.C.A. 
§ 5103A(d) (West 2004).

In view of the foregoing, this case is REMANDED for the 
following actions:  

Obtain copies of all records documenting 
treatment for the veteran's headaches, and 
skull fracture from 1957 to the present at 
the VA Medical Centers in Albany, Bronx, 
and Manhattan, in New York, and Baltimore, 
Maryland.  

Then the claims folder should be submitted 
to the physician who conducted the VA 
neurology examination on August 9, 2004 at 
the VA Medical Center in Baltimore 
Maryland.  After a review of the record, 
the examiner should express an opinion with 
rationale as to whether it was at least as 
likely as not (50 percent probability or 
more) that the veteran's headaches are 
related to his service connected parietal 
skull fracture.  If the physician who 
conducted the August 9, 2004 examination is 
not available, the necessary opinions 
should be requested from another VA 
physician, who should be provided with the 
opportunity to review the claims folder.  

Then, re-adjudicate the issue of 
entitlement to an initial compensable 
rating for residuals of the parietal skull 
fracture with consideration given to staged 
ratings for this disability as required by 
Fenderson v. Principi, supra.  If the 
appeal is not fully granted, issue a 
supplemental statement of the case, before 
returning the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


